[In each action] Motion by respondent to dismiss appeal denied on condition that appellants perfect the appeal and be ready to argue or submit it at the October Term, beginning October 2, 1961; appeal ordered on the calendar for said term. The record and appellant’s brief must be filed and served on or before August 10, 1961. Cross motion by appellants to dispense with printing of defendant’s Exhibits B to J inclusive, granted, on condition that appellants deliver such exhibits to respondent at the time of the service of the record and appellants’ brief. The original exhibits are to be submitted to the court upon the argument of the appeal, together with six typewritten copies of the construction contract proper (Exhibit F, minus the specifications). Beldock, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.